UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-23055 Investment Company Act file number USCA All Terrain Fund (Exact name of registrant as specified in charter) 1330 Post Oak Boulevard, Suite 900 Houston, TX 77056 (Address of principal executive offices) (Zip code) The Corporation Trust Company Corporation Trust Center 1209 Orange Street Wilmington, DE 19801 (Name and address of agent for service) Registrant's telephone number, including area code: (713) 366-0500 Date of fiscal year end: March 31 Date of reporting period: May 5, 2015 – June 30, 2015 Item 1. Proxy Voting Record. The Fund held no voting securities during the period covered by this report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) USCA All Terrain Fund By (Signature and Title) /s/ Phil Pilibosian Phil Pilibosian President, Principal Executive Officer DateAugust 26, 2015
